Citation Nr: 1452611	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-25 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disability, to include degenerative joint disease.

2.  Entitlement of an effective date prior to September 1, 2012, for the start of additional pension benefits on account of the Veteran's dependent daughter.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to November 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), and a September 2013 decision of the Pension Management Center in St. Paul, Minnesota.
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.

The issue entitlement to service connection for a back disability is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  A May 2012 rating decision awarded nonservice-connected pension, effective May 23, 2011.

2.  In August 2012, VA received proof that the Veteran's daughter was his dependent.

CONCLUSION OF LAW

The criteria for entitlement to an effective date of May 23, 2011, for additional pension benefits on account of the Veteran's dependent daughter have been met.  38 U.S.C.A. § 5110(f) (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an effective date prior to September 1, 2012, for the start of additional pension benefits on account of his dependent daughter.

An award of additional pension benefits for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  See 38 U.S.C.A. § 5110(f) (West 2002).

Here, a May 2012 rating decision awarded nonservice-connected pension effective May 23, 2011.  In August 2012, VA received proof that the Veteran's daughter was indeed his dependent.  

As VA received proof of the Veteran's dependent daughter within one year of the rating decision that awarded pension benefits, an effective date of May 23, 2011, for the award of additional pension benefits on account of the Veteran's dependent daughter is warranted.  Id.


ORDER

An effective date of May 23, 2011, for the award of additional pension benefits on account of the Veteran's dependent daughter is granted.


REMAND

The Veteran seeks service connection for a back disability, which he believes is related to a back injury incurred while carrying a desk up a flight of stairs while stationed Germany.  The testified that he received immediate treatment at Baumholder Army Health Clinic.  He and his family and friends assert that he has suffered various back problems since service.  

An April 2012 VA examination revealed degenerative joint disease of the lumbar spine.  The examiner did not provide an opinion as to the etiology of the disability.

Only a few of the Veteran's service treatment records have been associated with his claims file.  He reported treatment at Baumholder Army Health Clinic, Fitzsimmons Medical Center, Fort Benjamin Harrison, and Fort Ord; however, the claims file only includes entrance and separation examinations and a dental x-ray.  On remand, all outstanding service treatment records must be obtained.  38 C.F.R. § 3.159(c)(2) (2014).

The evidence of record suggests that the Veteran's current back disability may be related to the reported in-service injury.  However, the evidence of record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006).  Therefore, a VA examination and medical opinion is warranted.

Accordingly, this issue is REMANDED for the following actions:

1.   Obtain any additional service treatment records, including those from Baumholder Army Health Clinic, Fitzsimmons Medical Center, Fort Benjamin Harrison, and Fort Ord.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to address the back service connection claim.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current back disability, to injury degenerative joint disease of the lumbar spine, is related to his active service.  The examiner is to address the lay evidence of an in-service back injury and back problems since service.

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


